DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 6/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10601124, US 10511086, and US 10931325 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
 “comprising” and “said,” should be avoided.

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 recites “The antenna assembly”, which should have been “The wireless communication assembly” instead.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Annett et al.  (US 2002/0156576; hereinafter “Annett”) in view of Barak et al. (US 2009/0231186; hereinafter “Barak”).
Regarding claim 1, Annett teaches an antenna assembly (Figs. 1, 2) comprising: a base (10, 12), the base comprising a body (body of 10, 12), an interior surface (interior surface of 10, 12), a sidewall (sidewall of 10, 12); a modem (8) disposed within the base (as shown in Fig. 1); a top lid (2-7 serve as lid for 10, 12) for the base, the top lid comprising a multi-band antenna (2, 4) for cellular communications ([0030]: AMPS, GSM900, GSM1800, GSM1900) disposed on an exterior surface of the top lid (2, 4 on top of 5-7); and a housing (1) covering the top lid and the base; wherein the top lid acts as an electro-magnetic barrier for the modem (not explicit, but 2-7 inherently acts as electro-magnetic barrier for 8; note that the absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schneller, 44 USPQ 2d 1429 (Fed Cir. 1997); In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990); and In re Benner, 82 USPQ 49 (CCPA 1949). In this case, 2-7 contain circuit board and antenna, which inherently serves as an EM barrier for the modem 8 below).
Annett does not teach a plurality of heat dissipation elements extending from the interior surface; wherein the plurality of heat dissipation elements dissipate heat generated by operation of the modem. However, Barak teaches an antenna assembly (20, Figs. 1, 2) comprising: a base (44, 56, Figs. 1, 2), the base comprising a plurality of heat dissipation elements (plurality of 48, Figs. 1, 2; [0031]: “…multiple protrusions 48, 
Regarding claim 5, Annett in view of Barak teaches the antenna assembly according to claim 1, and Annett further teaches wherein the top lid comprises a base circuit board (one of 5-7 can be considered as base circuit board in Fig. 1).
Regarding claim 6, Annett in view of Barak teaches the antenna assembly according to claim 1, and Annett further teaches wherein the top lid comprises a cell circuit board (5-7 can be considered as cell circuit boards; see [0030]).
Regarding claim 7, Annett in view of Barak teaches the antenna assembly according to claim 1. Annett does not teach wherein the top lid comprises a WiFi circuit board. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the top lid comprises a WiFi circuit board in Annett in view of Barak, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known 
Regarding claim 8, Annett in view of Barak teaches the antenna assembly according to claim 1, and Annett further teaches wherein the top lid comprises a GPS/GLONASS module (4, 6, Fig. 1).
Regarding claim 9, Annett in view of Barak teaches the antenna assembly according to claim 1. Annett does not explicitly teach wherein the base has a width ranging from 2.5 inches to 3.5 inches, and a length ranging from 6.0 inches to 8.0 inches. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the base has a width ranging from 2.5 inches to 3.5 inches, and a length ranging from 6.0 inches to 8.0 inches in Annett in view of Barak, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, the width and the length of the base can be designed in various dimension and shape depending on the particular function and usage of the antenna assembly (such as a dimension good to fit on a vehicle body), and these dimension ranges does not provide any unexpected results to one of ordinary skill in the art.
Regarding claim 10, Annett in view of Barak teaches the antenna assembly according to claim 1. Annett does not explicitly teach wherein the base has a height ranging from 0.5 inch to 1.0 inch. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the base has a height ranging from 0.5 inch to 1.0 inch in Annett in view of Barak, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, the height of the base can be designed in various dimension and shape depending on the particular function and usage of the antenna assembly (such as a dimension good to fit on a vehicle body), and these dimension range does not provide any unexpected results to one of ordinary skill in the art.
Regarding claim 11, Annett teaches a wireless communication assembly (Figs. 1, 2) for a vehicle (see abstract) comprising: a base (10, 12) attached to the vehicle ([0025]), the base comprising a body (body of 10, 12), an interior surface (interior surface of 10, 12), a sidewall (sidewall of 10, 12); a modem (8) disposed within the base (as shown in Fig. 1); a top lid (2-7 serve as lid for 10, 12) for the base, the top lid comprising a multi-band antenna (2, 4) for cellular communications ([0030]: AMPS, GSM900, GSM1800, GSM1900) disposed on an exterior surface of the top lid (2, 4 on top of 5-7); and a housing (1) covering the top lid and the base; wherein the top lid acts as an electro-magnetic barrier for the modem (not explicit, but 2-7 inherently acts as electro-magnetic barrier for 8; note that the absence of a disclosure relating to the 
Annett does not teach a plurality of heat dissipation elements extending from the interior surface; wherein the plurality of heat dissipation elements dissipate heat generated by operation of the modem. However, Barak teaches an antenna assembly (20, Figs. 1, 2) comprising: a base (44, 56, Figs. 1, 2), the base comprising a plurality of heat dissipation elements (plurality of 48, Figs. 1, 2; [0031]: “…multiple protrusions 48, which absorb heat that is produced by the signal processing devices…”) extending from an interior surface (interior surface of 44, Figs. 1, 2); wherein the plurality of heat dissipation elements dissipate heat generated by operation of a modem (modem 100 inside 22, Figs. 1, 3; [0036]: “…Fig. 3 shows the different electronic components comprised in assembly 22…”; also note that protrusions 48 also inherently dissipate heat from modem and other electronic components). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of heat dissipation elements extending from the interior surface; wherein the plurality of heat dissipation elements dissipate heat generated by operation of the modem in Annett, as taught by Barak, in order to provide heat dissipation for the antenna assembly.

Regarding claim 15, Annett in view of Barak teaches the wireless communication assembly according to claim 11, and Annett further teaches wherein the top lid comprises a base circuit board (one of 5-7 can be considered as base circuit board in Fig. 1).
Regarding claim 16, Annett in view of Barak teaches the wireless communication assembly according to claim 11, and Annett further teaches wherein the top lid comprises a cell circuit board 5-7 can be considered as cell circuit boards; see [0030]).
Regarding claim 17, Annett in view of Barak teaches the wireless communication assembly according to claim 11. Annett does not teach wherein the top lid comprises a WiFi circuit board. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the top lid comprises a WiFi circuit board in Annett in view of Barak, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, having a WIFI circuit board allow common electronic/mobile devices to have WiFi connection from the antenna assembly, and this yields predictable results to one of ordinary skill in the art.
Regarding claim 18, Annett in view of Barak teaches the wireless communication assembly according to claim 11, and Annett further teaches wherein the top lid comprises a GPS/GLONASS module (4, 6, Fig. 1).
Regarding claim 19, Annett in view of Barak teaches the wireless communication assembly according to claim 11. Annett does not explicitly teach wherein the base has a width ranging from 2.5 inches to 3.5 inches, and a length ranging from 6.0 inches to 8.0 inches. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the base has a width ranging from 2.5 inches to 3.5 inches, and a length ranging from 6.0 inches to 8.0 inches in Annett in view of Barak, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, the width and the length of the base can be designed in various dimension and shape depending on the particular function and usage of the antenna assembly (such as a dimension good to fit on a vehicle body), and these dimension ranges does not provide any unexpected results to one of ordinary skill in the art.
Regarding claim 20, Annett in view of Barak teaches the wireless communication assembly according to claim 11. Annett does not explicitly teach wherein the base has a height ranging from 0.5 inch to 1.0 inch. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the base has a height ranging from 0.5 inch to 1.0 inch in Annett in view of Barak, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded .

Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Annett in view of Barak, and further in view of Ayatollahi et al. (US 2017/0317409; hereinafter “Ayatollahi”).
Regarding claim 3, Annett in view of Barak teaches the antenna assembly according to claim 1, and Annett further teaches the modem operate at radio frequency. ([0026]: radio modem… operating at UHF or higher frequencies…). 
Annett does not explicitly teach a radiofrequency cable connected to the modem. However, Ayatollahi teaches a radiofrequency cable (E1, E2, Figs. 2) connected to a modem ([0004]: cellular modem). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a radiofrequency cable connected to the modem in Annett in view of Barak, as taught by Ayatollahi, in order to allow RF signals to send through to a vehicle in Annett.
Regarding claim 4, Annett in view of Barak teaches the antenna assembly according to claim 1. Annett does not teach wherein the base is composed of a die-cast aluminum material. However, Ayatollahi taches a base (20, Fig. 2) is composed of a die cast aluminum material ([0060]: die-cast such as aluminum). It would have been 
Regarding claim 13, Annett in view of Barak teaches the wireless communication assembly according to claim 11, and Annett further teaches the modem operate at radio frequency. ([0026]: radio modem… operating at UHF or higher frequencies…). 
Annett does not explicitly teach a radiofrequency cable connected to the modem. However, Ayatollahi teaches a radiofrequency cable (E1, E2, Figs. 2) connected to a modem ([0004]: cellular modem). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a radiofrequency cable connected to the modem in Annett in view of Barak, as taught by Ayatollahi, in order to allow RF signals to send through to a vehicle in Annett.
Regarding claim 14, Annett in view of Barak teaches the wireless communication assembly according to claim 11. Annett does not teach wherein the base is composed of a die-cast aluminum material. However, Ayatollahi taches a base (20, Fig. 2) is composed of a die cast aluminum material ([0060]: die-cast such as aluminum). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the base is composed of a die-cast aluminum material in Annett in view of Barak, as taught by Ayatollahi, in order to select a material that has good heat dissipation and good shielding property.

Response to Arguments
Applicant's arguments with respect to claims 1, 3-11 and 13-20 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974.  The examiner can normally be reached on Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES WU/Primary Examiner, Art Unit 2841